DISSENTING OPINION
TURGEON, J.
I respectfully dissent.
The majority opinion agrees that FOP’s lobbyist and legislative representative, Marchetti, was an agent of the FOP at the time and place of the comments, but is not persuaded that the remarks were made within his scope of his authority. It is doubtful that any principal would include within any agent’s scope of authority the rendering of defamatory comments. As the Third Circuit noted, in applying Pennsylvania law:
“If the master employs a servant to speak for him, he is subject to liability if the servant makes a mistake as to the truth of the words spoken or as to the justification for speaking them, or even if he speaks with an improper motive, provided that he acts at least in part to serve his employer’s purposes. The master may be liable even though the servant knows the statement to be untrue. ...” Aliota v. Graham, 984 F.2d 1350, 1359 (3d Cir. 1993), cert. denied, 114 S.Ct. 68.
The statements in the case at bar occurred substantially within the authorized time and space limits (at the capitol building immediately following a legislative committee session). The fact that the alleged defamation took place after a meeting is not, therefore, clearly “within a period of time when Marchetti’s lobbying work had ceased.” His work had not ended merely because the legislative committee meeting was con-*443eluded. The plaintiff, indeed, has pled that the alleged remarks were made during “discussions concerning the legislation in question.”
“Since the scope of the servant’s employment is necessarily dependent on circumstances, a hard and fast rule cannot be laid down as to the scope of any particular employment; and it is ordinarily a question for the jury whether or not a particular act comes within the scope of a servant’s employment . . . .” Orr v. William J. Burns International Detective Agency, 337 Pa. 587, 592, 12 A.2d 25, 27 (1940). (citations omitted)
Accordingly, since I believe that there are a number of material factual questions in dispute, I would deny the motion for summary judgment.